Citation Nr: 0019587	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
mandible fracture, currently evaluated as 10 percent 
disabling.

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome as secondary to the service-connected 
residuals of a mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to October 
1961 and from May 1962 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board previously considered this case, and remanded it in 
July 1999.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for TMJ 
syndrome is supported by evidence demonstrating that it is 
plausible.

2.  Resolving reasonable doubt in his favor, the veteran 
suffers from a TMJ syndrome that is proximately due to or the 
result of his service-connected mandibular fracture 
residuals.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for TMJ 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  TMJ syndrome is proximately due to or the result of a 
service connected mandibular fracture.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim of entitlement to an increased 
rating for the residuals of a mandible fracture filed by the 
veteran in May 1997 raised an informal claim for service 
connection for TMJ syndrome as secondary to his service-
connected mandible fracture residuals.  See 38 C.F.R. § 3.155 
(1999); Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  The Board first 
will consider this claim.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(1999).   

Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a).  In 
addition, secondary service connection may be accorded to a 
current disability which is proximately due to or the result 
of a service-connected disease or injury.  When service 
connection is thus established, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

For a claim of entitlement to service connection for 
disability to succeed, it first must be well grounded.  See 
Boeck v. Brown, 6 Vet. App. 14 (1993) (Board has no 
jurisdiction to adjudicate the merits of a claim that is not 
well grounded).  A well-grounded claim is a plausible claim, 
one either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board finds that a well-grounded claim of entitlement to 
secondary service connection for TMJ syndrome has been 
presented.  Accordingly the Board will proceed to adjudicate 
the merits of that claim.

The record shows that the veteran has a current TMJ 
condition.  The issue in this case is whether the condition 
is proximately due to or the result of the mandible fracture 
sustained by the veteran during service.

Service medical records document that the veteran fractured 
his right mandible in May 1962.  The fracture was 
demonstrated by x-rays.  Subsequently, a November 1997 letter 
from Joshua A. Braunstein, D.D.S., received in connection 
with the current claims stated that he had been treating the 
veteran since August 1994 and he complained of having chronic 
pain and TMJ clicking when he would chew.  Dr. Braunstein's 
clinical records from August 1994 through August 1999 show 
that in October 1996 and December 1998, the veteran 
complained of moderate TMJ pain.  During a VA dental 
examination conducted in December 1997, the veteran said that 
he experienced clicking and popping of his TMJs when he would 
open and close his mouth.  Upon examination the clicking 
described by the veteran was evident.  Although his left and 
right lateral mandibular excursions of approximately 15 
millimeters (mm) each were within normal limits, the veteran 
was found to have a slight trismus, with a maximum incisal 
opening of 25 mm as opposed to a normal maximum of 40 mm.  X-
rays revealed slight degenerative joint disease in the 
bilateral temporomandibular joints and condylar region, with 
a minor flattening of the condylar heads.  No other bony 
pathology or evidence of a prior fracture was revealed by 
those studies.  The VA examiner attributed most of the 
symptoms associated with the veteran's TMJ condition to the 
degenerative joint disease but noted that it was possible 
that there was an anterior disc replacement with reduction as 
well.  

In a letter dated in May 1998, Dr. Braunstein offered the 
opinion that the veteran's TMJ syndrome, consisting of 
bilateral clicking and pain, was more than likely the result 
of the mandibular jaw fracture he incurred during service.

Dr. Braunstein's opinion was rejected by a VA examiner in a 
report dated in July 1998.  The VA examiner maintained that 
the causal connection drawn by Dr. Braunstein between the 
current TMJ condition of the veteran and his mandible 
fracture during service was not well founded because the 
record did not document the characteristics of any jaw 
clicking experienced by the veteran immediately after he 
sustained the fracture.  The VA examiner asserted that there 
were no x-rays or other evidence supporting the relationship 
found by Dr. Braunstein because there was no evidence  that 
the mandible fracture had healed poorly in any respect.

In December 1999, in accordance with the Board Remand, 
another VA dental examination took place.  The examiner 
reported that the veteran complained of facial pain, pain in 
both TMJs, trouble chewing hard food, and limited ability to 
open his mouth.  Following examination, the examiner 
commented that the symptoms recounted by the veteran were 
indicative of TMJ problems.  The examiner stated that there 
was no evidence of the previous mandible fracture, residual 
"intraosseous" wiring or missing teeth along the fracture 
line, and therefore no basis for connecting the veteran's 
current TMJ symptoms with that in-service injury.

The Board Remand had requested the RO to obtain from Dr. 
Braunstein a statement of his reasons and bases for opining 
that the current TMJ condition of the veteran had resulted 
from his mandible fracture.  In March 2000, Dr. Braunstein 
submitted a letter to the RO in which he observed that 
mandibular joint dysfunction is the kind of condition that 
reasonably may result from a traumatic blow to the jaw.

Both Dr. Braunstein and the VA examiners whose opinions are 
discussed above found that the veteran has a TMJ disorder.  
However, Dr. Braunstein and the VA examiners have disagreed 
about whether the current disorder proceeds from the mandible 
fracture sustained by the veteran during service.  When, as 
here, the record contains medical opinions that are in 
conflict, the Board may prefer one opinion over the other(s) 
on the basis of its assessment of the weight and credibility 
of each.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Dr. 
Braunstein gave an unequivocal opinion that the TMJ problems 
experienced by the veteran were the direct outcome of the 
earlier trauma to his jaw.  He based his opinion on 
observation of the veteran's symptoms since October 1996, on 
the knowledge he has developed as the veteran's regular 
dentist since August 1994, which would permit him to observe 
and eliminate other possible causes of his patient's TMJ 
disorder, and on the reasonably likely consequences of trauma 
to the jaw.  The Board considers that Dr. Braunstein offered 
a complete explanation of record for the veteran's TMJ 
condition and that the explanation is reasonable.  While the 
VA examiner in December 1997 related most of the veteran's 
TMJ complaints to degenerative joint disease (and other 
symptoms possibly to an anterior disc replacement with 
reduction), the opinion was somewhat tentative and did not 
address the etiology of the degenerative joint disease 
itself.  Essentially, the VA examiners declined to draw a 
connection between the veteran's TMJ condition and the 
earlier fracturing of his right mandible in the absence of 
evidence of any current bony residuals of the fracture.  
However, none of the examiners offered an explanation of why 
the absence of this particular evidence many years after the 
injury would be decisive.  

The Board finds, therefore, that the record contains an 
approximate balance of negative and positive evidence 
regarding the merits of the claim.  When such is the case, 
the resulting "reasonable doubt" must be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  
Accordingly, service connection for TMJ syndrome secondary to 
residuals of a mandible fracture is granted.


ORDER

Service connection for temporomandibular joint (TMJ) syndrome 
secondary residuals of a mandible fracture is granted.


REMAND

As noted above, when service connection is established on a 
secondary basis, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.  Having 
granted the veteran service connection for TMJ syndrome 
secondary to residuals of a mandible fracture, the Board will 
re-characterize the veteran's original increased rating claim 
of as one of entitlement to an increased rating for the 
residuals of a mandible fracture claim to include TMJ 
syndrome.  As a residual of the mandible fracture, the 
veteran's TMJ syndrome does not warrant a separate 
evaluation.  38 C.F.R. § 4.14 (1999).

However, the veteran is entitled to receive the highest 
possible evaluation afforded by the rating schedule for his 
service connected residuals of a mandible fracture regardless 
of the diagnostic code.  See 38 C.F.R. § 4.7 (1999).  
Accordingly, the severity of the entire disability, including 
TMJ syndrome, resulting from the mandible fracture must be 
ascertained and the disability then evaluated under all 
potentially applicable rating provisions.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for a TMJ and/or other jaw condition at 
any private or VA facility since 
September 1999.  A copy of the RO's 
request to the veteran and his reply 
should be placed in the claims file.  The 
RO should then attempt to obtain, and 
associate with the claims file, all 
medical records from the facilities 
named.

2.  The RO should then readjudicate the 
issue presented.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  By 
this action, the Board intimates no 
opinion, legal or factual, as to the 
ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 



